Case 1:20-mc-00199-NRN Document 7 Filed 02/27/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Misc. Action No. 20-mc-00199-NRN

IN RE APPLICATION OF DANIEL SNYDER FOR AN ORDER DIRECTING
DISCOVERY FROM JESSICA MCCLOUGHAN AND FRIDAY NIGHT LIGHTS LLC
PURSUANT TO 28 U.S.C. § 1782.


ENTRY OF APPEARANCE AND REQUEST TO APPEAR REMOTELY of COUNSEL
ONLY

Peter Schaffer, of the Law Offices of Peter Schaffer, hereby enters his appearance on behalf of
the Witness, Jessica McCloughan. Counsel for McCloughan wishes to request most humbly do
to the fact that he has a 16-year-old son with a seriously compromised immune system during the
Covid-19 pandemic that This Honorable Court grant him the right to appear for all court
appearances remotely via Zoom or a similar system.

       Respectfully submitted February 27, 2021.

Duly signed Original on file


 s/ Peter Schaffer

Attorney for Defendant
Peter Schaffer
400 South Steele Street 47
Denver, CO 8020
Phone Number: (303) 720 998 8880
FAX Number: (303) 282-0988
E-mail: peterschaffer8@gmail.com
Atty. Reg. #: 17042
Case 1:20-mc-00199-NRN Document 7 Filed 02/27/21 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

       I do hereby certify that on February 27, 2021, a true and correct copy of the foregoing
Entry of Appearance was sent via JusticeLink (E-file) to the following:

Thomas J. Krysa
Foley & Lardner LLP
600 17th Street | Suite 2020S
Denver, CO 80202
720.437.2000 main
720.437.2010 direct
303.803.6661 cell
tkrysa@foley.com


                                                            Duly signed original on file


                                                                   s/Peter Schaffer
